
	
		I
		112th CONGRESS
		1st Session
		H. R. 439
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for an earlier start for State health care
		  coverage innovation waivers under the Patient Protection and Affordable Care
		  Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State Leadership in Health Care
			 Act.
		2.Earlier start for
			 State health care coverage innovation waivers
			(a)In
			 generalSection 1332 of the Patient Protection and Affordable
			 Care Act (42 U.S.C. 18052) is amended—
				(1)in subsection
			 (a)(1), by striking January 1, 2017 and inserting January
			 1, 2014; and
				(2)by amending
			 subsection (e) to read as follows:
					
						(e)Term of
				waiver
							(1)In
				generalNo waiver under this section may extend over a period of
				more than 5 years unless the State requests continuation of such waiver and
				such request is granted by the Secretary under paragraph (2).
							(2)Approval of
				request
								(A)In
				generalA request under paragraph (1) shall be deemed granted
				unless the Secretary, not later than 90 days after the date of submission to
				the Secretary of such request, either denies such request in writing or informs
				the State in writing with respect to any additional information that is needed
				in order to make a final determination with respect to the request.
								(B)Denial of
				requestThe Secretary may deny such a request only if the
				Secretary—
									(i)determines that
				the State plan under the waiver to be continued did not meet the requirements
				under subsection (b);
									(ii)notifies the
				State in writing of the requirements under subsection (b) that the State plan
				did not meet and provides to the State the information used by the Secretary in
				making that determination; and
									(iii)provides the
				State with an opportunity to appeal such determination and provide information
				as to how such requirements were met.
									(C)Reconsideration
				of requestIn the case of an appeal described in subparagraph
				(B)(iii), the Secretary shall consider any information provided under such
				clause and reconsider the determination made under subparagraph (B)(i), and
				shall issue a written decision on such appeal not later than 60 days after the
				date on which the Secretary receives notice of such appeal. The Secretary shall
				grant the request if the Secretary determines upon reconsideration that the
				State plan meets such
				requirements.
								.
				
